Title: To Thomas Jefferson from William Duane, 22 January 1807
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            
                                on or before 22 Jan. 1807
                            
                        
                        The following is a copy of an anonymous communication made to me, which has since produced a correspondence
                            with the writer, and a disclosure of the Cypher, therein alluded to, a copy of which I also subjoin.
                        Copy
                         “Mr. Duane
                        
                        In addition to the facts stated in your paper of this morning, you may add the following if you think proper.
                        That in the month of July last, a confidential friend of Colonel Burr, left
                            with some persons (whom he thought his dupes) the Key in Cyphers to write him; that the letters
                            were directed to Dr. Clarke, Esqr. at N. Orleans
                        The aforesaid Key is in my possession, should you wish to see it, it shall be
                            communicated confidentially, as well as the true and genuine plan of the Great Colonel which is the same in effect as was
                            published by you this morning. 
                  Yrs truly
                        
                            
                        a Democrat & Friend”
                            
                        
                        
                            10th Jany
                     
                     After several notifications and some few private notes in reply containing no additional public matter,
                                the Copy of the Key was left at my house, a copy of which I enclose on a separate paper.
                            I have been informed from very creditable authority that Dr Bollman, is one of the Agents of Mr Burr
                                at Orleans.
                            Mr Burr I am told has made application to a celebrated French Engineer, who lives (or lately lived) at
                                Baltimore, he was formerly the Count La Marc, or Lemarque, and is Known now by the name of Godefroy
                            I am also told that some Young men from this city have started within a week, to Join in the treason; one
                                of them is named Fries, son of the Store Keeper corner of Market and third, formerly the old
                                Gaol; the names of the other young men I have not yet learned; though they are all allowed to be federalists.
                            On the paper annexed to the Key, I send copies of two letters, that in my mind merit very serious
                                attention—the source from whence they are derived is unquestionable.
                            Our State legislature exhibits a melancholy scene of governmental intrigue—indeed Mr M’Kean has
                                completely succeeded in destroying poor Saml Bryan, who is now in this city with a numerous and young family, and I
                                believe not 50 dollars in the World; his furniture is left to pay his rent at Lancaster; and his whole offence
                                constancy in principle, integrity in discharge of his duty, and an invincible fidelity to the principles of the
                                Revolution
                            Mr. Steele who was the Republican Candidate was thrown out by an intrigue, of the most Scandalous nature.
                                He is under a prosecution at the suit of the Governer for 50,000
                                dollars damages, for signing an address of the members of the Legislature, recommending S. Snyder as the Governmental
                                Candidate. Deplorable to say the intrigues of the Governers partisans succeeded in setting up the Auther of the
                                address, who was not prosecuted, against Mr Steele who only signed it:—and it was to defeat this odious intrigue that
                                Mr Gregg owes his Election—There are painful occurrences to men who devote their lives and indeed their peace and
                                comfort to sustain the cause of liberty & Virtue; they are afflicting & discouraging; to see men whom we deemed
                                virtuous only a few weeks ago, by their avarice of office putting the whole interests of a state at hazard, and
                                endangering the cause of republicanism by destroying confidence among brethren and exciting the Exultation of the wily
                                and unprincipled adversary parties.
                            I trust you will Excuse my freedom in thus writing to you, in the present troublous times; but as the
                                countenance you have occasionally given to the faithful men of the State has considerably sustained good principles, so
                                people here still look to you, to counteract when occasion honorably offers, the fatal Effects of the Existing
                                administration of the State. I do not write for any answer, nor wish to trouble you with writing one, it will be
                                sufficiently grateful to me, if I contribute by my efforts any useful service, or afford you a satisfactory Evidence
                                of a very warm & Sincere heart. Yrs faithfully
                        
                        
                            Wm Duane
                            
                        
                    